ITEMID: 001-72749
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SVIPSTA v. LATVIA [Extracts]
IMPORTANCE: 1
CONCLUSION: Violation of Art. 5-1 (as regards the detention of the applicant between 18 May and 11 October 2001);Violation of Art. 5-3;Violation of Art. 5-4;No violation of Art. 6-1;Non-pecuniary damage - finding of violations sufficient;Costs and expenses partial award - Convention proceedings
JUDGES: Alvina Gyulumyan;David Thór Björgvinsson;Ineta Ziemele;John Hedigan;Margarita Tsatsa-Nikolovska;Vladimiro Zagrebelsky
TEXT: 8. On 17 February 2000 I.S., a head of division at the National Privatisation Agency, was murdered in front of the entrance to the building where she lived in Riga. The same day the specialised public prosecutor's office for organised crime and other offences (Organizētās noziedzības un citu nozaru specializētā prokuratūra) opened a preliminary investigation into the murder.
9. On 27 March 2000 the police arrested two men, V.S. and V.B., on the ground that they were suspects (aizdomās turētie) in the murder and took them into police custody. Shortly afterwards, they were charged and placed in detention on remand.
On 18 April 2000 the Belarusian police, acting on a request from the Latvian authorities, arrested two other men, I.F. and I.Č., who had fled to Belarus in the meantime. On 28 April 2000 the men were extradited to Latvia. They too were charged with the murder of I.S. and were brought before the relevant judge, who remanded them in custody.
10. During the preliminary investigation, the four co-defendants gave statements to the public prosecutor to the effect that the applicant, who at the time had been the manager of a private company, had ordered and funded I.S.'s murder for reasons of personal revenge. According to I.F., the applicant had first given him 10,000 United States dollars (USD) as payment for carrying out the murder and later comparable sums to enable him to flee the country. On 20 April 2000 I.F.'s girlfriend, who was questioned as a witness, said that she had overheard a conversation between her boyfriend and I.Č. in which both men had referred to V.B. as having perpetrated the murder.
11. Accordingly, on 1 June 2000, the applicant was arrested on suspicion of being the principal organiser and instigator of the murder. On being taken into police custody and questioned, the applicant admitted having known the victim personally; however, she denied any financial links with her.
The same day the police conducted two searches, one at the applicant's home and the other at her office. They seized a large number of documents and files, which were placed in forty cardboard boxes and taken away.
12. On the following day, 2 June 2000, the public prosecutor's office placed the applicant under investigation for murder. At the same time, V.S., V.B., I.F. and I.Č. were charged with committing the murder.
13. Also on 2 June 2000, the public prosecutor's office applied to the Riga City Kurzeme District Court seeking to have the applicant and the four suspected perpetrators of the crime remanded in custody for an initial period of two months. In court, the prosecution referred to the statements by the four men, which it considered to be credible, and stressed the need to detain the applicant “so that it [could] conduct a thorough preliminary investigation and establish the facts of the case in an objective manner”. According to the prosecution, “if A. Svipsta remain[ed] at liberty, there [was] a danger that she [would] hinder the determination of the truth [and] evade investigation and trial”.
In an order issued on 2 June 2000 following inter partes proceedings attended by the applicant and her lawyer, the District Court granted the public prosecutor's request. The order stated that the applicant's detention was necessary in order to counter the risk of collusion and prevent her from obstructing the investigation. Further reasons given were the seriousness of the offence, the personality of the defendant and “other circumstances”. The applicant did not appeal against the detention order.
14. After being questioned on 6, 7 and 9 June 2000, the applicant eventually admitted that she had had financial links with I.S. She stated in particular that, in December 1998, when she had begun receiving income as an administrator of public undertakings which were being liquidated, I.S. had started to extort money from her. She also said, in contradiction of her earlier statements, that she knew I.F. and had told him about a row she had had with the murder victim on the subject of their financial links.
15. On 29 June 2000 the public prosecutor presented the applicant with full details of the charges against her. According to the facts as established by the prosecutor, the applicant and I.S. had concluded a secret agreement in 1996, under the terms of which I.S. had promised to appoint the applicant as administrator of the public undertakings whose liquidation she was overseeing. In return, the applicant had promised to pay her USD 500,000. By the time of I.S.'s murder, the applicant had already paid her almost half the sum agreed.
16. On 12 July 2000 the public prosecutor's office received a statement from a Latvian bank to the effect that the applicant and I.S. had gone to Switzerland together; during the trip, the applicant had paid all the expenses using her credit card. On 19 July 2000 the State telecommunications company sent the prosecutor's office records of mobile telephone conversations between the applicant and both I.S. and I.F. and between the four suspected perpetrators of the murder.
17. On 24 July 2000 the prosecutor in charge of the case requested the Kurzeme District Court to extend the applicant's detention on remand until 29 September 2000 on the ground that a number of investigative measures, specified by the prosecutor, still needed to be carried out. The measures involved preparing expert reports on the physical evidence gathered at the applicant's home and office and on her state of health, organising at least six confrontations with the defendants, questioning at least ten further witnesses and requesting relevant information from Interpol's National Central Bureau. The prosecutor also expressed the view that the applicant's guilt was “demonstrated by the statements of her co-defendants and witnesses, the reports [on the scene and the physical evidence], the expert opinions and the remaining evidence in the case file”.
18. In an order of 26 July 2000 issued in the presence of the applicant's lawyer, the relevant judge at the Kurzeme District Court granted the public prosecutor's request. The order read as follows:
“Order extending detention on remand
Riga, 26 July 2000
[L.B.], judge at the Riga City Kurzeme District Court, has examined the evidence in the criminal file ... concerning the aggravated murder of [I.S.], committed in the courtyard of 20 Valguma Street, Riga on 17 February 2000. The file was submitted by prosecutor [S.N.] of the specialised public prosecutor's office for organised crime and other offences, with a request for extension of the detention on remand of Astrīda Svipsta, who has been charged under Articles 20 § 2 and 117 ... of the Criminal Code. Having heard the observations of [S.N.] and the opinion of the lawyer/lawyers [A.D.], the Court
having noted [the following]:
The time allowed for preferring the indictment in this case has been extended until 29 September 2000.
The crime of which A. Svipsta stands accused is particularly serious. Accordingly, if she remains at liberty, there is a danger that she will evade investigation and trial, commit further criminal offences and hinder the determination of the truth in the criminal case. [Consequently], without examining whether the defendant is guilty or innocent of the charges against her, I consider it appropriate to extend the period of detention in question.
Having regard to the above and on the basis of Article 77 of the KPK [Latvijas Kriminālprocesa kodekss – Code of Criminal Procedure],
I hereby decide:
To extend the detention on remand of Astrīda Svipsta ... until 29 September 2000.
This order is amenable to appeal before the Riga Regional Court, the appeal to be lodged with the Kurzeme District Court.
Execution of the order shall not be stayed pending such appeal.
Judge: [signature]”
19. The above order, which was one page long, had been typed on a computer and printed out. However, the fields for the date, the judge's name and the lawyer's name had been left blank, and the relevant information (given in italics above) had been added by hand.
20. The applicant appealed against the order before the Riga Regional Court. In her memorial she submitted that the first-instance judge had omitted to conduct a thorough examination of all the evidence in the file before issuing the order. The applicant further argued that the seriousness of the offence was not sufficient in itself to warrant extending her detention and that there was nothing in the case file to suggest that she intended to evade investigation or commit further offences. In that connection she stressed that she had left the country several times since the murder and had always returned to Latvia; this proved that she had no intention of absconding or obstructing the investigation.
21. By an order dated 15 August 2000, issued following a hearing attended by the applicant and her lawyer, the Riga Regional Court dismissed the appeal in the following terms:
“... Having taken cognisance of the evidence in the case file and heard evidence from the parties, the Court concludes that there are plausible reasons to believe that, if A. Svipsta remains at liberty, there is a danger that she will evade investigation and trial and hinder the determination of the truth in this case. The Court further takes into consideration the seriousness of the charges against A. Svipsta; [it] considers that the order issued by the Kurzeme District Court ... on 26 July 2000 is in accordance with the law and is justified. ...”
22. In the meantime, on 6 August 2000, the applicant provided the public prosecutor's office with detailed information concerning the sums of money she had paid to I.S. since January 1998. On 17 August 2000 she sent further information to the Prosecutor General's Office, stating that I.S. had harassed her and extorted large sums of money from her; accordingly, she requested that a separate criminal investigation be opened into the alleged extortion and that she be acquitted.
23. On 18 September 2000 the public prosecutor's office requested the Kurzeme District Court to extend the applicant's detention on remand until 28 November 2000. In support of its request, it referred to the need to organise at least two further confrontations, question five further witnesses, study the new statements made by the applicant alleging that I.S had extorted funds from her, examine and analyse the evidence obtained from abroad as a result of international judicial cooperation, examine certain items of physical evidence and order a psychologist's expert report on the defendants I.F. and I.Č.
24. By an order dated 20 September 2000, the relevant judge granted the public prosecutor's request. The wording and layout (font, positioning of the text and line spacing) exactly matched those of the order of 26 July 2000. Only the date, the judge's name, his signature and the length of detention were different. The field for the lawyer's name, meanwhile, had been left blank.
25. The applicant appealed against this order before the Riga Regional Court which, in an order issued on 17 October 2000 following inter partes proceedings, dismissed the appeal on the grounds that the applicant “[was] accused of a particularly serious crime [and] ha[d] pleaded not guilty; that the crime in question [had been] committed by an organised group; that there [were] good grounds for suspecting that she might attempt to hinder the determination of the truth in the case”.
26. On 30 October 2000 the applicant lodged a complaint with the Prosecutor General's Office alleging that the public prosecutor “ha[d], without any justification, disregarded the comments and oral suggestions from the defence concerning the procedural aspects of the case”. According to the applicant, her lawyer had made oral requests for permission to consult the investigation file. The Prosecutor General's Office did not reply.
27. On 17 November 2000 the public prosecutor requested a further extension of the applicant's detention, this time until 30 January 2001. The reasons given were essentially the same as those cited in the request of 18 September 2000, the only differences were the number of witnesses to be questioned (twenty-seven), and a reference to the need to carry out biological tests, in particular DNA tests.
28. On 22 November 2000 the judge ordered the applicant's continued detention until 28 January 2001. This order was drawn up in the same manner as those of 26 July and 20 September, with the date and the lawyer's name having been added by hand. The judge's name had first been typed but had then been crossed out with a ballpoint pen, and the stamp of another judge had been added beside it; the order had been signed by the second judge.
29. The applicant then lodged a fresh appeal with the Riga Regional Court. In her memorial she submitted that the proceedings leading to adoption of the document in question had constituted a serious breach of the former Code of Criminal Procedure (Latvijas Kriminālprocesa kodekss – “the KPK”), which was in force at the time. In that connection the applicant observed that all the orders issued by the court of first instance, by three different judges, had been absolutely identical, even in the way they were worded. She inferred from this that the judges had merely signed the draft orders prepared in advance by the prosecutor. In the applicant's view, this theory was borne out by the fact that the most recent decision had been taken in camera in the judge's office; the judge had allowed the applicant's lawyer into the room only after he had spent approximately twenty minutes alone with the prosecutor. Consequently, the lawyer had not even been able to hear the prosecutor's observations, the defence having been present only when the judge had signed the draft decision, which had been prepared in advance. The applicant also reiterated her previous arguments against her continued detention.
30. By an order made on 5 December 2000 after inter partes proceedings, similar to the order of 17 October 2000, the Riga Regional Court dismissed the applicant's appeal and upheld the impugned order, observing that the murder in question had been committed by a group of persons and that the applicant had pleaded not guilty. In court, the applicant's lawyer was invited to speak first. However, despite repeated requests on his part, the judge did not permit him to reply to the prosecutor's observations. The Regional Court also did not reply to the applicant's arguments based on Article 5 of the Convention as interpreted by certain judgments of the European Court of Human Rights, declining to take cognisance of the copies of the relevant judgments or to add them to the case file.
31. On 10 December 2000 the applicant lodged a second complaint with the Prosecutor General's Office, alleging a series of procedural irregularities, in particular the refusal of the relevant prosecutor to grant defence counsel access to the file. In a letter dated 8 January 2001, the Prosecutor General's Office rejected this complaint on the ground that the requests supposedly made by the defence did not feature in any official record; the letter added that a copy of the entire file would be sent to the applicant once the investigation had been completed.
32. On 2 January 2001 the public prosecutor's office attempted to obtain information concerning the transfers of funds between the applicant and the murder victim. To that end it made enquiries of fifteen Latvian banks; none had accounts under the names in question.
33. On 16 January 2001 the public prosecutor's office applied for a further extension of the applicant's detention on the ground that she had made further statements in the meantime to the effect that I.F., one of the suspected perpetrators of the murder, had raped her and then subjected her to pressure. The prosecution further cited the need to carry out the same investigative measures referred to in its previous requests, the only difference being the number of witnesses to be questioned (six).
34. In an order of 25 January 2001, the Kurzeme District Court extended the applicant's detention until 30 March 2001. Again, the order was virtually identical to the previous orders issued by the same court, apart from a few details concerning the names of the judge, the prosecutors and the lawyer. This time the whole order had been typed and no additions or corrections had been made by hand.
35. On 31 January 2001 the applicant lodged an appeal with the Riga Regional Court, complaining in particular of the refusal of the public prosecutor's office and the court to allow her lawyer access to the documents in the investigation file on which her continued detention had been based. On 9 February 2001 the court dismissed her appeal in an order which was to all intents and purposes identical to those of 15 August and 17 October 2000. In addition to the seriousness of the crime, this order also cited as a reason the risk that the applicant might abscond or evade justice.
36. In the meantime, on 26 January 2001, V.S., one of the applicant's co-defendants, had been released and placed under police surveillance (nodošana policijas uzraudzībā). In addition, on 30 April 2001, the public prosecutor's office drew up a fresh charge against the applicant, charging her with commercial corruption within the meaning of Article 199 of the Criminal Code.
37. In two orders dated 29 March and 30 April 2001, the Kurzeme District Court extended the applicant's detention until 30 April and 18 May 2001 respectively. In both cases the court was ruling on requests from the public prosecutor's office based on the necessity of carrying out a number of additional investigative measures. As in its previous requests, the prosecutor's office cited the need to question further witnesses (four). However, it laid particular emphasis on the need to send the documents in the file to the applicant, her co-defendants and their lawyers, to prepare the final indictment and to prepare the case for trial.
The layout of the two orders was again identical to all the previous orders given by the same court in the instant case. Although the order of 29 March 2001, having been typed entirely on a computer, differed in appearance from the other orders, it was identical to them in content.
38. On 30 March and 2 May 2001 the applicant lodged appeals with the Riga Regional Court, complaining in particular of the refusal by the public prosecutor's office and the court to allow her lawyer access to the documents in the investigation file on which her continued detention had been based.
On 17 April and 11 May 2001 the Riga Regional Court dismissed the applicant's appeals and upheld the impugned orders. All the decisions of the Riga Regional Court were drafted in terms virtually identical to the orders of 15 August and 17 October 2000. Only the decision of 17 April 2001 specified that the applicant's continued detention was justified on account of her personality and that the first-instance court had had legitimate grounds to fear a risk of collusion, since the applicant had made the arrangements for her co-defendants to flee the country.
39. On 11 May 2001 the public prosecutor's office concluded the investigation and sent copies of the documents in the file to the applicant. On 14 May 2001 the applicant began studying the file, which comprised sixteen volumes.
On 5 July and 1 August 2001 the applicant complained to the Prosecutor General's Office about the attitude of the prosecutor handling her case, who had sent her only a few documents at a time and at long intervals. In letters of 30 July and 7 August 2001, the Prosecutor General's Office rejected her complaints without giving any reasons.
40. Meanwhile, on 18 May 2001, the latest order for the applicant's detention expired. However, as she had begun studying the documents in the investigation file, her release was “suspended” in accordance with the fifth paragraph of Article 77 of the KPK (see paragraph 60 below). She therefore remained in detention.
41. On 18 July 2001 the applicant finished studying the documents in the file. On the same day she requested the public prosecutor's office to question a number of persons who had allegedly seen her in a Riga hotel the day after I.S.'s murder. The request was rejected for failure to give reasons; the prosecutor's office took the view that the defence had not made sufficiently clear how the evidence of the persons concerned could establish the applicant's innocence or contribute any new evidence to her file.
42. The applicant's co-defendants, V.S., I.F., V.B. and I.Č., finished studying the file on 2 August, 3 August, 2 October and 5 October 2001 respectively. On 5 October 2001 the prosecutor dealing with the case informed the applicant that all the parties had now taken cognisance of the file.
43. On 8 October 2001 the public prosecutor signed the final indictment (apsūdzības raksts) against the applicant and her four co-defendants. The file was subsequently sent to the trial court, in this case the Riga Regional Court. On 11 October 2001 the relevant judge of the Regional Court found that there was sufficient evidence in the file and decided to commit the applicant for trial (lēmums par apsūdzētās nodošanu tiesai). As to the preventive measure applied to the applicant, the judge decided to extend it, without, however, giving any reasons.
44. On 12 October 2001 the applicant wrote to the same judge requesting that she be released. She asked him to convene, if necessary, a preparatory hearing (rīcības sēde) to examine whether her detention was justified. In a letter of 19 October 2001, the judge rejected the request, reminding the applicant that she stood accused of a crime punishable by life imprisonment, and that the preventive measure reflected the seriousness of the offence and her personality. The judge further stated that there were “no grounds” for convening a preparatory hearing. Lastly, he observed that the applicant would have an opportunity to reiterate her request for release at the hearing on the merits of her case, and informed her that the hearing had been set down for 2003.
45. On 31 October 2001 the applicant requested the President of the Riga Regional Court to review the merits of her detention and to take steps to expedite the consideration of her case, arguing in particular that a prolonged term of detention was in breach of Article 5 §§ 1 and 3 of the Convention. In a letter of 9 November 2001, the President replied that the Regional Court did not have jurisdiction to review procedural decisions taken by the lower court in charge of a case. As to the timetable for consideration of the case, the President said that it was impossible to speed it up. He observed that “[c]riticism of, or requests made to, the court concerning its hearing of the case 'within a reasonable time' [were] of no relevance whatsoever, as the court work[ed] with the resources allocated to it by the State”.
46. Notwithstanding the date initially set for the first hearing, consideration of the merits of the case began on 26 June 2002. The applicant pleaded not guilty in court.
On 14 August 2002 the prosecution addressed the court. On the following day, it was the turn of the defence.
47. In a judgment delivered on 13 September 2002, the Riga Regional Court found the applicant guilty of organising the murder. However, it considered that no intention to kill on the part of the applicant and two of her co-defendants had been established; accordingly, they were found guilty of manslaughter.
V.B., meanwhile, was found guilty of murder and illegally possessing a knife. The court also found it established that, after V.B. and V.S. had been arrested, the applicant had paid the other two co-defendants substantial sums to enable them to flee the country. Finally, the court considered that the applicant's guilt on the charge of commercial corruption had been sufficiently established.
Consequently, the Regional Court sentenced the applicant to twelve years' imprisonment. Her co-defendants also received long prison sentences: seventeen years in the case of V.B., twelve years in the case of I.F. and ten years in the case of I.Č. V.S. received a suspended sentence of four years' imprisonment.
48. The applicant and her co-defendants lodged an appeal against this judgment with the Criminal Division of the Supreme Court. In a judgment of 11 September 2003, the Criminal Division upheld the applicant's conviction for manslaughter. However, it acquitted her on the charge of commercial corruption and reduced her overall sentence to ten years' imprisonment.
49. The applicant then lodged an appeal on points of law with the Senate of the Supreme Court. In a final judgment of 6 February 2004, the Senate dismissed the applicant's appeal and those of her co-defendants.
...
52. The former Code of Criminal Procedure (KPK), a legacy of the Soviet era which was amended on numerous occasions, was applicable at the material time. It remained in force until 1 October 2005, when it was replaced by the new Criminal Procedure Act (Kriminālprocesa likums).
53. Under the terms of Article 68 of the KPK, a preventive measure could be applied where plausible reasons existed to suspect that the accused would seek to evade investigation or hinder the determination of the truth in the case. Eight types of preventive measure existed: an undertaking not to change one's residence, personal guarantees, financial guarantees, police surveillance, house arrest, detention in prison and two measures specifically applicable to minors and members of the armed forces.
54. Under Article 72 of the KPK, a preventive measure had to be chosen and implemented on the basis of the following criteria: the seriousness of the alleged offence; the personality of the accused; the likelihood that he or she would seek to evade investigation and hinder the determination of the truth in the case; and the accused's occupation, age, domestic circumstances and health and other relevant criteria. Any preventive measure had to be applied on the basis of an order giving sufficient reasons.
55. Under the terms of Article 76 of the KPK, a period of detention on remand could be ordered only by a judge and only in respect of a person accused of an offence punishable by imprisonment. The detention order was to be issued following adversarial examination of the evidence submitted by the prosecution service or the police; the presence of the accused was in principle compulsory.
56. At the material time, the principles governing the length of detention on remand and the system of appeal were fundamentally different for the preliminary investigation stage (pirmstiesas izmeklēšana) and the judicial stage (iztiesāšana) of the proceedings.
57. At the preliminary investigation stage (comprising the police investigation and preparation of the case file), the initial period of detention on remand could not exceed two months (Article 77 of the KPK). However, where it was not possible to complete the preliminary investigation and commit the accused for trial within that time, and where “there [were] no grounds for amending the preventive measure”, the prosecutor could request the judge to extend the term of detention. In such cases, evidence was heard from the accused and his or her lawyer “if necessary”.
58. The Law of 20 June 2001 (in force since 12 July 2001) amended the second paragraph of Article 77 by setting a two-month limit on each successive extension of the term of detention. The detained person could appeal against an order extending his or her detention by means of an appeal before a higher court, which had to consider the appeal within seven days of receiving it. After hearing evidence from the detained person and the public prosecutor's office, the higher court took a decision by means of a final order (Article 222-1 of the KPK).
59. At this stage in the proceedings, the total length of detention on remand could in no circumstances exceed eighteen months. If, after eighteen months had elapsed, the case had still not been sent for trial, the accused person had to be released.
60. The fifth paragraph of Article 77 of the KPK read as follows:
“On completion of the investigation, and before the maximum statutory period has elapsed, the documents in the file must be sent immediately to the accused and his or her counsel so that they may familiarise themselves with it. The time spent by all the accused in familiarising themselves with the documents in the file shall not be taken into account in calculating the period of detention on remand ...”
In practice, the prosecuting authorities and the courts interpreted the second sentence of this provision as authorising the continued detention of the accused person throughout the time during which he or she and any co-accused were studying the file, even if the validity of the last detention order given by the judge had expired.
61. After drawing up and signing the final indictment, the public prosecutor's office had to forward the file to the trial court (Articles 209-11 of the KPK). Within fourteen days of receiving the file, the trial court, without ruling on the accused's guilt, had to decide whether the file provided a sufficient basis for committing the accused for trial, or whether the case should be referred back for further information or no further action should be taken.
As a rule, the order committing the accused for trial (lēmums par apsūdzētā nodošanu tiesai) was given by a single judge (Articles 223 and 226), who also had to rule on whether the preventive measure in place should be extended, amended or lifted. Where the judge considered that the preventive measure was justified, he confirmed it by means of a final decision. If, on the other hand, he had doubts as to the lawfulness of the measure or its justification, he convened a preparatory hearing (rīcības sēde) to examine the issue. The order given following the preparatory hearing was amenable to appeal before a higher court.
62. Under the terms of Article 241 of the KPK, “consideration of the case at a hearing [had to] begin not more than twenty days or, in exceptional cases, one month from the date on which the court receive[d] the file”. However, this provision, which was a legacy from the Soviet era and had never been amended, was very rarely complied with by the Latvian courts.
63. In principle, once the order for the accused person's continued detention had been given, the decision remained in force throughout the proceedings at first instance. In other words, before 1 November 2002, there was no limit on the length of detention on remand at this stage in the proceedings. The Law of 20 June 2002, which came into force on 1 November 2002 and amended Article 77 of the KPK, set a limit of one year and six months on the period of detention, which ran from the time the trial court received the investigation file until delivery of the judgment at first instance. Once this time-limit had been exceeded, the detained person had to be released immediately.
Originally, however, if the case concerned “particularly serious crimes involving violence or the threat of violence”, the Senate of the Supreme Court could extend the term of detention beyond the maximum period. Following a Constitutional Court judgment of 27 June 2003 which found part of this provision to be in breach of the Constitution, Parliament amended it by means of a Law of 25 September 2003 which guaranteed the person concerned the right to submit his or her observations on an exceptional extension of this kind, and set out the individual's procedural rights.
64. In practice, although the legislation contained no express provision enabling accused persons to appeal against detention at this stage, the courts considered all applications for release made by detainees. The response generally took the form of a simple letter, against which no appeal was possible. However, in more complex cases the court gave its decision in the form of an order (see Lavents v. Latvia, no. 58442/00, § 45, 28 November 2002).
65. A Law amending Articles 237, 248 and 465 of the KPK, which came into force on 1 April 1999, introduced a right of appeal against orders imposing preventive measures at the judicial stage of the proceedings. However, the Law related only to the period after adversarial examination of the case had begun. Moreover, the right to appeal was subject to the condition that examination of the case had been adjourned for a minimum period of one month. The appeal had to be lodged within seven days of the order being served and the court was required to consider it within seven days of receiving it.
66. Finally, the third paragraph in fine of Article 226 stipulated that the accused could reiterate his or her request for release at the hearing on the merits.
67. The third paragraph of Article 97 of the KPK read as follows:
“Defence counsel shall have the right to take cognisance of all the documents in the file and to copy out extracts from it by hand or using technical means:
(1) in cases where the accused are persons covered by Article 98, points 1 and 2, of the present Code [minors or the physically or mentally disabled] – from the time when the person concerned is placed under investigation;
(2) in all other cases – from the time the person concerned is placed under investigation, with the consent of the investigating authority or the prosecutor;
(3) in all cases – in the circumstances referred to in Article 204 of the Code [on completion of the preliminary investigation and before the file is forwarded to the trial court].”
68. The seventh paragraph of the same Article prohibited the lawyer from disclosing information obtained during the proceedings. Article 130 of the KPK reinforced this duty of confidence, stating that information obtained during the preliminary investigation could be disclosed only with the permission of the head of the investigating authority or the prosecutor and only where the aforementioned authorities considered it practicable. If necessary, the prosecutor was required to remind the witnesses, victims, lawyers and other participants in the proceedings of the fact that failure to comply with this requirement rendered them criminally liable.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-3
5-4
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
